DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/26/2022 has been entered.
Response to Amendment
The Amendment filed 06/26/2022 has been entered.  Claim 48 has been amended. Claim(s) 1-47 were previously cancelled. Claim(s) 58-67 were previously withdrawn. Accordingly, claim(s) 48-67 are currently pending in the application.  
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim(s) 48 are moot as they rely upon amended claim limitations. The rejection of claim(s) 48 as amended may be found below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48-54 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic (US 2016/0279895 - of record).
Regarding claims 48, 50, 52, 54, and 56-27, Marjanovic teaches additive manufacturing device 100 (3D printer) comprising a housing 104 (liquid storage tank) holding a bath 108 of liquid polymer (fig 4A; [0038]). The gas permeable window 10 (anti-sticking element) is positioned along a bottom portion of the housing 104 and allows ultraviolet light 124 from a light source 128 (fig 4A; [0038]). Fig 4A shows that a top surface of window 10 in contact with the bath 108 of liquid polymer. The window 10 includes an optically transparent article 14 defining a first surface 18 and a second surface 22 (fig 1-2C; [0020]). 
Although Marjanovic does not specify a bottom surface in contact with the bottom surface of the liquid storage tank as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the device taught by Marjanovic by placing the window 10 inside of housing 104, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Marjanovic further teaches that extending through the optically transparent article 14 is a plurality of gas channels 26 (plurality of cavities) (fig 1-2C; [0020]). The diameter of the gas channels 26 may be in the range of about 0.1 microns to about 250 microns, or in the range of about 0.2 microns to about 100 microns, or in the range of about 0.25 microns to about 50 microns (wherein the opening of at least one of the plurality of cavities has an area in a range from 0.0001 µm2 to 10000 µm2) ([0022]). The density, or number of gas channels 26 per unit area, may range between about 10 per square millimeter to about 40,000 per square millimeter, or range between about 50 per square millimeter to about 20,000 per square millimeter, or range between about 100 per square millimeter to about 400 per square millimeter (wherein a density of the openings of the plurality of cavities on the top surface of the anti-sticking element is in a range from 104 to 1011 per mm2) ([0021]).
A claim is only limited by positively recited elements. MPEP 2115. Regarding the limitation(s) “wherein a three-dimensional part formed is in contact with the top surface of the anti-sticking element,” the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claims 49 and 51, as applied to claim 48, although Marjanovic does not specify wherein at least two of the plurality of cavities of the anti-sticking element are connected nor wherein at least one of the plurality of cavities extends from the opening on the top surface of the anti-sticking element to an opening on a side surface of the anti-sticking element, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the arrangement of the cavities taught by Marjanovic, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One would have been motivated in order to prevent the polymeric part 120 from forming directly on the gas permeable window 10 since the gas channels 26 allow a polymerization inhibiting gas (e.g., oxygen) to be passed into the bath 108 thereby forming a “dead zone” where the polymerization of the bath 108 does not take place (see Marjanovic, [0039]).
Regarding claim 53, as applied to claim 48, although Marjanovic does not specify wherein a ratio of an area of the opening of at least one of the plurality of cavities to an area of the tope surface of the anti-sticking element is in a range from 0.01 to 0.99, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the cavities taught by Marjanovic have the same ratio of an area as instantly claimed, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic (US 2016/0279895 - of record), as applied to claim 48, and in further view of Elsey (US 2014/0191442 - of record).
Regarding claim 55, as applied to claim 48, Marjanovic is silent as to wherein the anti-sticking element has a flexural modulus in a range from 10 to 500 MPa.
However, in the same field of endeavor, additive manufacturing, Elsey teaches a device comprising a flexible element sheet 101 (anti-stick element) that may have a Young's modulus of between 100 and 5000 MPa ([0038] and [0062]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Marjanovic such that the window has a Young’s modulus as taught by Elsey since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743